Case: 1:18-cv-00201-SJD-SKB Doc #: 21 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 1352

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Krysten D. Waye,
Plaintiff(s).
Case Number: 1:18cv201
VS.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on January 29, 2021 (Doc. 20), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired February 12, 2021, hereby
ADOPTS said Report and Recommendation.
Accordingly, plaintiffs motion for an award of attorney’s fees under 42 U.S.C. §406(b)
(Doc. 23) is GRANTED. Counsel is hereby awarded a gross fee of $11,882.50, under 42 U.S.C.

§406(b).

IT IS SO ORDERED.

die

Judge Susan J. Dlot
United States District Court

 
